1 Reported in 250 N.W. 366.
Appeal from an order of the municipal court of the city of Minneapolis denying motion for new trial after conviction of defendant under an ordinance of that city for keeping a disorderly house. Defendant contends that the judgment is not justified by the evidence. The testimony on the part of the state was to the effect that superintendent of police Meehan was walking along Marquette avenue in Minneapolis and, upon reaching the house in question, noticed defendant and that she beckoned to him to come up; that she admitted him to the house, and that when he reached the front room thereof defendant called in three or four girls. At this point defendant recognized Meehan as a member of the police. Meehan arrested defendant.
One of the girls who was called in by the defendant was known to Meehan as a prostitute. Meehan had talked with people in the neighborhood and found that the house had the reputation of being a disorderly one.
The general reputation of the place, the manner in which Meehan was solicited to come into the house, the presence of a known prostitute, and the existence of a parlor where girls were called in to be viewed are all inconsistent with any other conclusion than that arrived at by the trial court.
Affirmed. *Page 548